Exhibit32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of ZBB Energy Corporation (the “Company”) on Form10-K for the year ended June30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Eric C. Apfelbach, Principal ExecutiveOfficer of the Company, certify, pursuant to 18U.S.C. section1350 adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934;and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Eric C. Apfelbach Eric C. Apfelbach (Principal Executive Officer) September 8, 2011 The foregoing certification is being furnished solely to accompany the Report pursuant to 18 U.S.C., § 1350, and is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
